DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 26, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 22 and 33, Applicant recites “using a 5G communication protocol”.  While paragraph [0067] mentions a 5G communication protocol, such is not disclosed in a manner consistent with the new claim. Accordingly, this limitation is new matter in view of the originally filed specification and would not find priority in the filing of the parent applications hereto.  
As per claims 26 and 34, Applicant recites “an expansion connector including a port for receiving an external device to augment functionality”.  While the Specification briefly describes expansion capability in paragraph [0080] and illustrates an expansion connector (728, Fig. 7); the disclosure as originally filed does not support the limitations now recited.  Accordingly, this limitation is new matter in view of the originally filed specification and would not find priority in the filing of the parent applications hereto.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 27 and 35, Applicant recites “an expansion connector including a port for receiving an external device to augment functionality provided via at least one of the cartridge and the aftermarket component” which is unclear with regard to the phrase “via at least one of the cartridge and the aftermarket component”.  This claim could either be directed toward the functionality provided by each of the two enumerated components or the expansion connector includes a port for receiving a device via either of the two enumerated components.  Accordingly, the scope of the claim is indefinite.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 39 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 39 is directed to:
“processing the data”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation or evaluation of data. 
Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a generic processor receives data and transmits an output signal.  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(i).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“a cartridge installed on an aftermarket component installed in a vehicle” and “processing unit included in the cartridge”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
 “receiving data”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing information which can be analyzed by an abstract mental process. (see MPEP 2106.05(I)(A))
“transmitting a signal”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 39 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.

Claim Interpretation
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 21, 23, 24, 27, 29, 30, 31, 32,  34, 35, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 11, 6, 11, 4, 9, 10, 12, 6, 11, 4, 9, of U.S. Patent No. 10,940,806 (‘806). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as recited are broader in scope than those issued, thus the larger scope is obviated by the previously issued patent.
Claims 22, 25, 26, 28, 33, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,940,806 (‘806) in view of Habermas (US 2005/0256614)

As per claim 22, ‘806 teaches the cartridge of claim 20, wherein the processing unit is configured to wirelessly communicate with the component remote from the vehicle via the RF wireless communication component.  ‘806 does not explicitly disclose using a 5G communication protocol.  However in a related invention, Habermas teaches the utilization of a wireless carrier system incorporating any type of telecommunications ([0017]) and the update of software over such wireless carrier system to the telematics device ([0033]) and may include services from mobile telephone networks ([0018]).  It would have been obvious to modify ‘806 to allow for the utilization of modern cellular wireless networks for communicating between remote components in a manner that would not require the utilization of proprietary transmission equipment.  

Although Habermas does not disclose 5G as a potential mobile telephone wireless network, it was well-known that 5G wireless communication networks  have been utilized for communication purposes since the mid 2010’s.  It would have been obvious to modify ‘806 to allow for the utilization of modern cellular wireless networks for communicating between remote components in a manner that would not require the utilization of proprietary transmission equipment.1  2

As per claim 25, ‘806 teaches the cartridge of claim 24.  ‘806 does not explicitly disclose that the memory is flashable from a remote source.  However, in a related invention, Habermas teaches that the memory is flashable from a remote source (206, Fig. 2, [0033] “a method for remote reflashing of software through a mobile vehicle communications system”).   It would have been obvious to modify ‘806 to allow for the utilization of remote reflashing to obviate the need to bring a device in to a service center or for a vehicle to be plugged into a hardware device in order to be updated..  


As per claim 26, ‘806 teaches the cartridge of claim 24. ‘806 does not explicitly disclose that the memory is flashable via the RF wireless communication component.   However in a related invention, Habermas teaches the utilization of a wireless carrier system incorporating any type of telecommunications ([0017] “sends and receives radio transmission”).  It would have been obvious to modify ‘806 to allow for the utilization of modern wireless radio communication for communicating between remote components in a manner that would not require the utilization of proprietary transmission equipment.  


As per claim 28, ‘806 teaches the cartridge of claim 27. ‘806 does not explicitly disclose that the external device includes a 5G transceiver.  However in a related invention, Habermas teaches the external device includes a cellular transceiver (134, Fig. 1, [0014]).  Although Habermas does not disclose 5G as a potential mobile telephone wireless network, it was well-known that 5G wireless communication networks  have been utilized for communication purposes since the mid 2010’s.  It would have been obvious to modify ‘806 to allow for the utilization of modern cellular wireless networks for communicating between remote components in a manner that would not require the utilization of proprietary transmission equipment.3  4

As per claim 33, Applicant recites a system having essentially the same limitations as claim 22 rejected supra.  According the rationale underpinning the rejection supra is applied mutatis mutandis.

As per claim 34, Applicant recites a system having essentially the same limitations as claim 22 rejected supra.  According the rationale underpinning the rejection supra is applied mutatis mutandis.

As per claim 35, Applicant recites a system having essentially the same limitations as claim 22 rejected supra.  According the rationale underpinning the rejection supra is applied mutatis mutandis.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.techadvisor.com/article/724833/a-timeline-of-5g-development-from-1979-to-now.html (last accessed 8/10/2022)
        2 https://www.pcmag.com/news/5g-technologies-take-spotlight-at-mwc-2016 (last accessed 8/10/2022)
        
        3 https://www.techadvisor.com/article/724833/a-timeline-of-5g-development-from-1979-to-now.html (last accessed 8/10/2022)
        4 https://www.pcmag.com/news/5g-technologies-take-spotlight-at-mwc-2016 (last accessed 8/10/2022)